PER CURIAM.
We reverse the final summary judgment because we find the trial court erred in not holding that the fifth amended complaint should relate back to the date of filing of the third amended complaint which included the appellee as a named party defendant. See Vantage View, Inc. v. Bali East Development Corp., 421 So.2d 728 (Fla. 4th DCA 1982). We also note that the applicable statute of limitations is Section 95.11(4)(b), Florida Statutes (1985) rather than section 95.11(4)(d) which was applied by the trial court. See Ash v. Stella, 457 So.2d 1377 (Fla.1984).
ANSTEAD, GUNTHER and STONE, JJ., concur.